Citation Nr: 0814473	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for head injury residuals, 
including headaches.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954, including honorable service in the Korean 
Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which did not find that new and 
material evidence had been received to reopen the veteran's 
claim for service connection.  The veteran appealed and in a 
2007 decision the Board reopened the claim and remanded it to 
the RO for further development including a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his current headaches are a result 
of his head injury in service in 1953.  A September 1953 
service medical record reveals that the veteran and a friend 
were wrestling in a tent when the veteran slipped and hit his 
head on the floor.  He momentarily became unconscious but was 
roused easily.  He seemed to have amnesia for the event, 
however, and was also found to be disoriented when seen by 
medical personnel.  He did not know the date and although he 
knew that he was at Ashiya (i.e. Ashiya Air Force Base), he 
did not know where Ashiya was.  He also did not know how he 
got to the hospital.  The diagnostic impression was cerebral 
concussion and the veteran was admitted to the hospital.

In his March 2004 Form 9 the veteran requested that VA secure 
the hospitalization reports documenting his September 1953 
hospital stay for concussion in Ashiya, Japan.  He indicated 
that he was hospitalized with the concussion for 
approximately 7 days.   
In a November 2007 medical examination and opinion, a VA 
neurologist, Dr. F did not find that the veteran's headaches 
or cerebral changes noted on a recent brain MRI were 
residuals of his head trauma in service.  Dr. F also did not 
note any other residuals of the veteran's 1953 head trauma.  
Dr. F indicated, however, that the veteran did not actually 
incur a concussion in September 1953, as he did not have 
retrograde or anterograde amnesia for the September 1953 head 
injury.

Given that the service medical records clearly indicate that 
the veteran was admitted to the hospital after incurring his 
September 1953 head injury, records of this hospitalization 
are constructively of record.  Additionally, it is necessary 
to obtain the records to attempt to better clarify the 
severity of the veteran's head injury in service, as he 
alleges that he was actually hospitalized for up to an entire 
week post injury.  As there is no indication that the RO 
attempted to obtain these records, a Remand is necessary so 
that they can be obtained, if available.  After any available 
records are obtained, the RO should obtain an addendum 
opinion from Dr. F, which takes into account any 1953 records 
of hospitalization and also accounts for the September 1953 
finding that the veteran did have a concussion with apparent 
amnesia for the event that brought him into the hospital.  

  Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
available clinical records of the 
veteran's September 1953 hospitalization 
for head injury.  If, after all reasonable 
efforts, such records are determined to be 
unavailable, the RO should make an 
appropriate notation in the record.  

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for headaches 
or other neurological problems since 
October 2007 and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified.

3.   Dr. F, if available, should be asked 
to provide an addendum medical opinion 
regarding the etiology of the veteran's 
headaches, which takes into account any 
obtained records of the veteran's 
September 1953 hospitalization for head 
injury.  The opinion should also 
appropriately account for the September 
1953 service medical record findings that 
the veteran did have a cerebral 
concussion; that he had apparent amnesia 
for this head trauma; that he did not know 
what day it was; and that he did not know 
how he got to the hospital.  Dr. F should 
then specifically be asked to indicate 
whether the veteran's headaches or other 
neurological pathology are at least as 
likely as not (i.e. 50 percent chance or 
greater) related to the head trauma in 
service, diagnosed as a cerebral 
concussion.  The claims file should be 
made available to Dr. F in conjunction 
with the provision of his opinion and Dr. 
F should explain the rationale for the 
opinion given.    

4.  If, and only if, Dr. F is not 
available to provide the addendum opinion, 
the RO should arrange for a VA 
neurological examination by an appropriate 
physician to determine the likely etiology 
of the veteran's current headache 
disability, and any other neurological 
impairment.   The veteran's claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should then provide an opinion 
whether such disability is at least as 
likely as not (i.e. a 50 percent chance or 
greater) related to his head trauma in 
service.  The examiner should explain the 
rationale for the opinion given.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



